DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in figure 1, the number (22) appears to label the first stabilizing section (41) of the middle element (31) instead of the tension shoulder of the male component.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mogedal (U.S. Patent No. 8,672,366).
Regarding Claim 1, Mogedal discloses a system for connecting a male component (11, 37) to a female component (15), comprising: 
A male component (11, 37) comprising a main body (11) including a first compression face (23), a first tension face (39), and an outer surface (33) that includes a plurality of first longitudinal splines (Column 6: lines 8-16: separation between wedges 37); 
A middle element (31) including an inner surface (opposite 33), an outer surface (33), and a second tension face (opposite 39) configured to engage the first tension 
A female component (15) defining a box, the box having a diameter and including a second compression face (27) and an inner wall (35), wherein the inner wall (35) includes a wall threaded section corresponding to and engaging the middle element (31) threaded section.
Regarding Claim 2, Mogedal discloses the system of claim 1 wherein the male component (11, 37) has a first diameter, wherein no part of the male component (11, 37) has a diameter greater than the first diameter, and wherein the outer surface (33) of the middle element (31) has a diameter greater than the first diameter.
Regarding Claim 3, Mogedal discloses the system of claim 1 wherein the middle element (31) is substantially annular and comprises a plurality of azimuthal segments.
Regarding Claim 4, Mogedal discloses the system of claim 1 wherein the second compression face (27) engages the first compression face (23).
Regarding Claim 7, Mogedal discloses the system of claim 1 wherein the male component (11, 37), female component (15), and middle element (31) are configured such that tightening the threaded engagement between the middle element (31) and the female component (15) to a predetermined torque causes the male component (11, 37) to be captured between the middle element (31) and the female component (15) such 
Regarding Claim 8, Mogedal discloses the system of claim 1 wherein the male component (11, 37), female component (15), and middle element (31) each have a central bore therethrough.
Regarding Claim 9, Mogedal discloses the system of claim 1 wherein the male component (11, 37) further includes at least a first outer stabilization surface and the middle element (31) inner surface (opposite 33) further includes at least a first inner stabilizing surface configured to bear on the first outer stabilization surface of the male component (11, 37), thereby forming a first stabilizing interface (41, 43).
Regarding Claim 10, Mogedal discloses the system of claim 9 wherein the male component (11, 37) further includes a second outer stabilization surface  (second set of 41, 43) and the middle element (31) inner surface (opposite 33) further includes a second inner stabilizing surface configured to bear on the second outer stabilization surface of the male component (11, 37), thereby forming a second stabilizing interface, and wherein the splined interface is between the first and second stabilizing interfaces.
Regarding Claim 11, Mogedal discloses the system of claim 10 wherein the female component (15) further includes at least a first inward stabilization surface and the middle element (31) outer surface (33) further includes at least a first outward stabilizing surface configured to bear on the first inward stabilization surface of the female component (15), thereby forming a third stabilizing interface (Figure 5: flat surfaces adjacent threading 33, 35).
Regarding Claim 12, Mogedal discloses the system of claim 11 wherein the female component (15) further includes a second inward stabilization surface and the middle element (31) inner surface (opposite 33) further includes a second outward 13stabilizing surface configured to bear on the second inward stabilization surface of the female component (15), thereby forming a fourth stabilizing interface, and wherein the middle element (31) threaded section is between the third and fourth stabilizing interfaces (Figure 5: opposite flat surfaces adjacent threading 33, 35).
Regarding Claim 13, Mogedal discloses the system of claim 1 wherein the middle element (31) comprises a first section including at least the second tension face (opposite 39) and a second section including the second longitudinal splines (spaces between split ring 31) and the middle element (31) threaded section.
Regarding Claim 14, Mogedal discloses the system of claim 13 wherein the first section is provided as a plurality of azimuthal segments and the second section is provided as an annular piece (split ring is both annular and a plurality of azimuthal segments).
Regarding Claim 15, Mogedal discloses a system for connecting downhole tools, comprising: 
A male component (11, 37) comprising a main body (11) having a central bore therethrough and including a first compression face (23), a first tension face (39), and an outer surface (33) that includes a plurality of first longitudinal splines (Column 6: lines 8-16: separation between wedges 37); 
A middle element (31) having a central bore therethrough and including an inner surface (opposite 33), an outer surface (33), and a second tension face (opposite 39) 
A female component (15) having a central bore therethrough and defining a box, the box having a diameter and including a second compression face (27) and an inner wall (35), wherein the inner wall (35) includes a wall threaded section corresponding to and engaging the middle element (31) threaded section.
Regarding Claim 16, Mogedal discloses the system of claim 15 wherein no part of the male component (11, 37) has a diameter greater than the main body (11) and wherein the outer surface (33) of the middle element (31) has a diameter greater than the main body (11) of the male component (11, 37).
Regarding Claim 17, Mogedal discloses the system of claim 15 wherein the middle element (31) is substantially annular and is provided as a plurality of azimuthal segments.
Regarding Claim 20, Mogedal discloses the system of claim 15 wherein the male component (11, 37), female component (15), and middle element (31) are configured such that tightening the threaded engagement between the middle element (31) and the female component (15) to a predetermined torque causes the male component (11, 37) to be captured between the middle element (31) and the female component (15) such that the first compression face (23) bears on the second .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 6, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mogedal alone.
Regarding Claim 5, Mogedal discloses the system of claim 1 but does not disclose wherein the middle element (31) comprises an end cap that includes third and fourth compression faces, wherein the third compression face engages the first compression face (23), wherein the fourth compression face engages the second compression face (27), wherein the first and second tension face (opposite 39)s are 
Regarding Claim 6, Mogedal discloses the system of claim 1 but does not disclose wherein the middle element (31) further includes a flange extending radially therefrom and wherein the flange has a diameter greater than the diameter of the box. It would have been obvious to one having ordinary skill in the art at the time the invention as made to add a flange extending radially from the middle element, a change in the shape of a prior art device is a design consideration within the skill of the art.
Regarding Claim 18, Mogedal discloses the system of claim 15 but does not disclose wherein the middle element (31) comprises an end cap that includes third and fourth compression faces, wherein the third compression face engages the first compression face (23), wherein the fourth compression face engages the second compression face (27), wherein the first and second tension face (opposite 39)s are each threaded, and wherein the end cap is threaded onto the outer surface (33) of the male component (11, 37), however, it has been held to be within the general skill of a worker in the art to make plural parts unitary as a matter of obvious engineering choice. The end cap and male component in the applicant’s invention, made unitary would perform the same function as the end of element 11 that abuts 23.
Regarding Claim 19, Mogedal discloses the system of claim 15 but does not disclose wherein the middle element (31) further includes a flange extending radially 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954.  The examiner can normally be reached on Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679